PER CURIAM.
Upon review of Appellants’ response to this court’s December 1, 2010, order to show cause, we conclude the order on appeal is a non-appealable, nonfinal order because it specifically reserves jurisdiction on ripe claims for adjustment of the average weekly wage and temporary disability benefits. See Fla. R.App. P. 9.180(b)(1); Lama v. Miami-Dade County, 36 So.3d 920 (Fla. 1st DCA 2010) (dismissing appeal from order reserving jurisdiction on ripe issue of medical benefits); Betancourt v. Sears Roebuck Co., 693 So.2d 680, 682 (Fla. 1st DCA 1997) (stating where the JCC reserves ruling on claim that is ripe for adjudication, order is not yet final or appealable). Accordingly, the appeal is DISMISSED for lack of jurisdiction.
BENTON, C.J., DAVIS, and THOMAS, JJ., concur.